DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 21-32 in the reply filed on 04/21/21 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jozuka et al. (JP2017057375). A machine translation is provided with the IDS filed 10/18/19.
Regarding claim 21, Jozuka et al. teaches a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer that includes a pressure-sensitive adhesive polymer (See Abstract, paragraphs [0002] and [0032]), wherein, the pressure-sensitive adhesive layer includes carbon black particles in a dispersed state (paragraphs [0023] and [0063]-[0066]), and the carbon black particles dispersed in the pressure-sensitive adhesive layer have an average particle size of 10 nm to 500 nm (paragraph [0066]) which overlaps the claimed range of 300 nm or smaller. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It is noted that Jozuka et al. does not disclose how the average particle size is measured. However, given that the average particle size of the prior art overlaps the presently claimed range, absent evidence to the contrary regarding the criticality of how average particle size is measured, it is the Examiner’s position that Jozuka et al. meets the presently claimed limitation.
Regarding claim 22, Jozuka et al. further teaches wherein the carbon black particles dispersed in the pressure-sensitive adhesive layer in an amount that is preferably 10 nm to 120 nm (paragraph [0066]) which would clearly have a standard deviation smaller than 200 nm as claimed, absent evidence to the contrary.
Regarding claim 23, Jozuka et al. teaches wherein the carbon black particles dispersed in the pressure-sensitive adhesive layer in an amount that is preferably 10 nm to 120 nm (paragraph [0066]) which would clearly have a particle size of 350 nm or greater in an amount lower than 10% in the number-based particle size distribution as claimed.
Regarding claim 24, Jozuka et al. teaches wherein 50% of the carbon black particles have a particle size of 10 nm to 120 nm which overlaps the claimed range of a particle size of 100 nm or greater and smaller than 150 nm in an amount of 15% or higher. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 25, Jozuka et al. teaches wherein the pressure-sensitive adhesive layer includes the carbon black particles in an amount of 0.3% to 10% by weight (paragraph [0067]) which falls within the claimed range of 0.1 % to 30 % by weight.
Regarding claim 26, Jozuka et al. teaches wherein the pressure-sensitive adhesive polymer is an acrylic polymer (paragraph [0032]).
Regarding claim 27, Jozuka et al. teaches wherein the pressure-sensitive adhesive layer has a thickness of at least 25 µm to 100 µm or less (paragraph [0027]) which falls within the claimed range of 1 µm to 100 µm. 
Regarding claim 28, given that the pressure-sensitive adhesive layer of Jozuka et al. can function as a pressure-sensitive adhesive sheet, it is clear that Jozuka et al. teaches wherein the pressure-sensitive adhesive sheet consists of the pressure-sensitive adhesive layer.
Regarding claim 29, Jozuka et al. teaches comprising a substrate that supports the pressure-sensitive adhesive layer (paragraph [0095]).
Regarding claim 30, the recitation in the claims that the pressure-sensitive adhesive sheet is “used for fixing a member in a mobile electronic device” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Jozuka et al. disclose pressure-sensitive adhesive sheet as presently claimed, it is clear that the pressure-sensitive adhesive sheet of Jozuka et al. would be capable of performing the intended use, i.e. be used for fixing a member in a mobile electronic device, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. Further, Jozuka et al. teaches wherein the pressure-sensitive adhesive sheet is used in a mobile electronic device (paragraphs [0106]-[0107]).
Regarding claim 31, Jozuka et al. teaches a pressure-sensitive adhesive sheet with release liner comprising: the pressure-sensitive adhesive sheet according to claim 28; and a release liner protecting a surface of the pressure-sensitive adhesive layer (paragraph [0022]).
Regarding claim 32, Jozuka et al. teaches a pressure-sensitive adhesive sheet with release liner comprising: the pressure-sensitive adhesive sheet according to claim 29; and a release liner protecting a surface of the pressure-sensitive adhesive layer (paragraph [0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787